DETAILED ACTION
1.	This office action is in response to applicant’s communication filed on 12/31/2021 in response to PTO Office Action mailed on 10/08/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to PTO Office Action mailed on 09/17/2021, claims 1 and 18 are amended. No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.
                                                    Response to Arguments
3.	 Applicant's arguments with respect to claims 1-20 with respect to 35 USC 103 have been fully considered but are not persuasive and details are as follow:
	Applicant’s argument with respect to claims 1 and 18 states as “ Nawrocke and Lee, alone or in any permissible combination fail to describe or suggest a method comprising obtaining, by a processing system including at least one processor, a first set of performance records of a database system, training, by the processing system, a machine learning model in accordance with the first set of performance records…”.
In response to Applicant’s argument, the Examiner disagrees first, the Applicant's argument MERELY states what Nawrocke and Lee discloses (See Applicant’s remarks, pages 8-17), however, providing NO specific or substantial evidence from Nawrocke or otherwise that actually supports the claim that Nawrocke does NOT disclose the argued features.  Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the previous office action mailed on 10/08/2021, the Examiner has explicitly indicated that the Nawrocke reference discloses every features except the claimed feature “obtaining…via a user interface, at least one input selecting the designated time period” in claim 1.  The Nawrocke reference is obtaining calculating, by the processing system, a first predicted latency of a query transaction at a designated time period via the machine learning model in accordance of designated time period through polices that are scheduled in a user interface  in claim 18 since the Nawrocke is calculating an estimated performance including latency for a query at a designed time period through polices that are scheduled in a user interface including definitions of blackout periods, busy periods or low usage periods (See Nawrocke, para. [0043], para. [0071], para. [0079] and para. [0094]).  The Nawrocke reference does not explicitly disclose calculating a first predicated performance of a query transaction at a designation time in accordance with a set values of plurality of setting through a user interface. The Lee reference is only incorporated to teach this feature.  The Lee reference discloses a system interface includes a number of control elements that can be used by users to change the values of one or more prediction related settings and to observe the predicated performance statistics in real time (See Lee, para. [0308] and Figure 66). Therefore, it is the combination of the cited references Lee and Narrocke discloses the claimed invention.  The combination of Narrocke and Lee references reads into the claimed invention in light of the specification, but without reading the limitation of the specification into the claim. See IN re Van Genus, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 8-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nawrocke et al. (US 2020/0356563 A1, effective filing date 05/08/2019), hereinafter Nawrocke and in view of Lee et al. (US 2015/0379429 A1), hereinafter Lee. 
	Referring to claim 1, Nawrocke discloses a method comprising: 
obtaining, by a processing system including at least one processor (See para. [0210] one or more processor 1902), a first set of performance records of a database system (See para [0044], para. [0048]-para. [0061], a first set of data regarding performance of query execution may be gathered and used for planning and reporting, the system includes monitoring modules monitors a set of metrics for a query including time, complexity, object usage, data volume of a query, distribution, statistics, temporal information or etc.); 
training, by the processing system, a machine learning model in accordance with the first set of performance records (See para. [0068] and Figure 2, the system inputs the gathered first set of data regarding performance of query execution with the set of metrics to a model builder to train a query performance model 204), where the machine learning model See para. [0068] and para. [0069], para. [0080], para.[0083] and Figures 3A, 3B, the query model is trained by the gathered first set of data regarding performance of query execution using machine learning algorithms to predict query metrics based on the model builders’ input feature sets or metrics that were used to train, note the same query may result in multiple sub-queries , note in para. [0069] each sub-query have metrics relating its own attributes to latency [e.g. delay], resources or other metrics and etc.)  for a designated time period, wherein the designated time period comprises a predefined time block within one of: a day , a week, a month or a year  (See para. [0040] and para. [0043], the system has policies which specify an amount of resources available that may be scheduled to execute queries within a given time period [e.g. month], for example, the policy may include a user-specified preference among sources including definitions of blackout periods, busy periods, low usage periods or etc. for a particular computing platform); 
selecting, by the processing system, a set of values of a plurality of configuration settings (See para. [0071] selecting tuning parameters to improve performance including latency [e.g. delay], computation resources, monetary cost] of a query) for at least one resource quota pool of the database system for the designated time period (See para. [0040] and para. [0043], the system has policies which specify an amount of resources available [e.g. resource quota pool] that may be scheduled to execute queries within a given time period, for example, the policy may include a user-specified preference among sources including definitions of blackout periods, busy periods, low usage periods or etc. for a particular computing platform or a database system).at the server node in accordance with the machine learning model (See para. [0071] selecting tuning parameters to improve performance including latency [e.g. delay], computation resources, monetary cost] of a query based on the query performance mode); and 
See para. [0071], para. [0115] and para. [0131], presenting suggestions include tuning parameters to user to modify one or more aspects of processing of a query in order to improve of performance). 
Nawrocke discloses obtaining the designated time period through interface that maybe scheduled (See para. [0043]). Nawrocke does not explicitly disclose obtaining at least one user input selecting designated time period via a user interface.
Lee discloses obtaining at least one user input selecting designated time period via a user interface (See para. [0115], the user or client can specify the time via the API interface).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the interface of the Nawrocke system to obtain input selecting designated time period. Skilled artisan would have been motivated to obtain input selecting designated time period as taught by Lee in order to capture key relationships among different variables represented in the data and able to make accurate prediction (See Lee, para. [0004]). In addition, both of the references (Lee and Nawrocke) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as training machine learning model. This close relation between both of the references highly suggests an expectation of success.
As to claim 2, Nawrocke discloses wherein the training the machine learning model in accordance with the first set of performance records (See para. [0072] and Figure 3A, the query performance query model 324) utilizes time stamps (See para. [0072], each query logged with time of receipt) and a plurality of performance metrics associated with the first set of performance records as inputs (See para. [0074], each query logged with performance metrics such as one or more values such as latency, computing resources consumed, data volume), wherein for each performance record of the first set of performance records, the plurality of performance metrics includes: configuration setting values for a plurality resource quota pools (See para. [0092] and para. [0189], limited computational capacity, user can limit by a human operator of a particular source, the tuning module can specific constraints specify cache capacity or other resource is allocated to a user, application, workflow, workspace), observed values associated with usage of the database system (See para. [0047] and para. [0047] and para. [0048] and para. [0062] and para. [0067], records an amount of disk usage resulting from a query and suggest an alternative usage pattern), and a delay measurement (See para. [0071], tuning parameters for performance latency), wherein the plurality of resource quota pools includes the at least one resource quota pool (See para. [0092] and para. [0189], limited computational capacity, usage can limit by a human operator of a particular source, the user can configure constraints specify cache capacity or other resource is allocated to a user, application, workflow, workspace). 
As to claim 3, Nawrocke discloses wherein the machine learning model comprises: a plurality of independent variables representing a plurality of performance metrics associated with the first set of performance records of the database system (See para. [0070], a set of attributes of a query representing one or more metrics of performance including latency, computing resource, monetary cost); and at least one dependent variable (See para. [0069] and para. [0070], at least a total latency variable) comprising the query sub-operation delay at the server node of the database system for the designated time period (See para. [0069] and para. [0070], the same query may result in multiple sub-queries to multiple computing platforms 102a-102c, each sub-query having metrics relating its own attributes to latency). 
As to claim 4, Nawrocke discloses wherein the selecting comprises: identifying a selected number of candidate performance metrics of the plurality of performance metrics with a greatest effect on the query sub-operation delay according to the machine learning model (See para. [0085], selecting model 334a-344c to be candidate metrics since most closely to the actual metrics on the query or sub-query operation); identifying performance metrics of the candidate performance metrics that are associated with adjustable configuration settings of the database system, wherein the plurality of configuration settings for which the set of values is selected comprises the adjustable configuration settings that are identified (See para. [0072] identifying tuning parameters for the user to adjust processing of a query in the database system); and identifying the set of values of the plurality of configuration settings that minimizes the query sub-operation delay according to the machine learning model (See para. [0071], identifying tuning parameters for user to modify one or more aspects of processing of a query in order to improve performance based on the query performance model). 
As to claim 5, Nawrocke discloses wherein for the identifying the set of values of the plurality of configuration settings of the adjustable configuration settings that minimizes the query sub-operation delay (See para. [0070], para.[0071] and para. [0131], identifying tuning parameters being suggested to improve query performance, the tuning parameters can be related to query latency), performance metrics of the candidate performance metrics that are not associated with the adjustable configuration settings are assumed to be average values based upon the first set of performance records (See para. [0071] and para.[0131], the suggested tuning parameters are only to improve performance or completeness of a result of a particular query, the unsuggested parameters are not important factors to improve the result of a particular query).  
As to claim 6, Nawrocke discloses obtaining an input to implement the set of values of the plurality of configuration settings for the designated time period at the server node; and sending an instruction to the server node to implement the set of values of the plurality of configuration settings for the designated time period (See para. [0071] and para. [0131] tuning parameters are obtained through the interface to improve an aspect of the performance including latency, computation resources, and monetary cost and sending the tuning parameters from the user to the system in response to suggestions that modify one or more aspects of processing of a query).
As to claim 8, Nawrocke discloses wherein the at least one input is further selecting a given resource quota pool of the at least one resource quota pool (See para. [0040] and para. [0043], the system has policies which specify an amount of resources available [e.g. resource quota pool] that may be scheduled to execute queries within a given time period, for example, the policy may include a user-specified preference among sources including definitions of blackout periods, busy periods, low usage periods or etc. for a particular computing platform or a database system), wherein the machine learning model that is trained in accordance with the first set of performance records is configured to predict the query sub-operation delay (See para. [0069] and para. [0070], the same query may result in multiple sub-queries to multiple computing platforms 102a-102c, each sub-query having metrics relating its own attributes to latency) at the server node of the database system for the given resource quota pool for the designated time period (See para. [0094] and para.[0193], the machine learning model  is trained with logged query data include performance metrics to estimate latency). 
As to claim 9, Nawrocke discloses wherein the training the machine learning model (See para. [0072] and Figure 3A, the query performance query model 324) in accordance with the first set of performance records (See para [0044], para. [0048]-para. [0061], a first set of data regarding performance of query execution may be gathered and used for planning and reporting, the system includes monitoring modules monitors a set of metrics for a query including time, complexity, object usage, data volume of a query, distribution, statistics, temporal information or etc.) utilizes time stamps (See para. [0072], each query logged with time of receipt) and a plurality of performance metrics associated with the first set of performance records as inputs (See para. [0074], each query logged with performance metrics such as one or more values such as latency, computing resources consumed, data volume), wherein for each performance record of the first set of performance records, the plurality of performance metrics  includes: a resource quota pool identifier (See para. [0119] the performance metrics are stored in tables of a database, the data stored in the database are associated with computing platform with identifier 102a, 102b, 102c, note in para. [0092], para. [0198], each computing platform has limited computational capacity, the capacity can limit by a human operator of a particular source or computing platform with identifiers 102a, 102b, 102c), configuration setting values for a plurality resource quota pools (See para. [0092], para. [0198], each computing platform has limited computational capacity, usage can limit by a human operator of a particular source or computing platform with identifies 102a, 102b, 102c, the user can configure constraints specify cache capacity or other resource is allocated to a user, application, workflow, workspace), observed values associated with usage of the database system, and a delay measurement (See para. [0062], the metrics including usage data, for example, detecting consumption of bandwidth reaching a capacity of the connection), wherein the plurality of resource quota pools includes the at least one resource quota pool (See para. [0092] and para. [0189], limited computational capacity, usage can limit by a human operator of a particular source, the user can configure constraints specify cache capacity or other resource is allocated to a user, application, workflow, workspace). 
As to claim 10, Nawrocke discloses wherein the selecting comprises selecting the set of values of the plurality of configuration settings (See para. [0071] selecting tuning parameters to improve performance including latency [e.g. delay], computation resources, monetary cost] of a query) for at least the given resource quota pool for the designated time period (See para. [0040] and para. [0043], the system has policies which specify an amount of resources available [e.g. resource quota pool] that may be scheduled to execute queries within a given time period, for example, the policy may include a user-specified preference among sources including definitions of blackout periods, busy periods, low usage periods or etc. for a particular computing platform or a database system) at the server node in accordance with the machine learning model (See para. [0071] selecting tuning parameters to improve performance including latency [e.g. delay], computation resources, monetary cost] of a query based on the query performance mode). 
As to claim 11, Nawrocke discloses obtaining an input to implement the set of values of the plurality of configuration settings for at least the given resource quota pool for the designated time period at the server node (See para. [0040] and para. [0043], the system has policies which specify an amount of resources available [e.g. resource quota pool] that may be scheduled to execute queries within a given time period, for example, the policy may include a user-specified preference among sources including definitions of blackout periods, busy periods, low usage periods or etc. for a particular computing platform or a database system),  and sending an instruction to the server node to implement the set of values of the plurality of configuration settings for at least the given resource quota pool for the designated time period (See para. [0071] and para. [0131] tuning parameters are obtained through the interface to improve an aspect of the performance including latency, computation resources, and monetary cost and sending the tuning parameters from the user to the system in response to suggestions that modify one or more aspects of processing of a query);. 
As to claim 12, Nawrocke discloses wherein the given resource quota pool is associated with a designated type of query sub-operation (See para. [0069] and para. [0074], consumed computing resources or available resources are associated with sub-query operations, query operation types can be join, data access, aggregation operation). 
Referring to claim 18, Nawrocke discloses a method comprising: obtaining, by a processing system including at least one processor (See para. [0210] one or more processor 1902), a first set of performance records of a database system (See para [0044], para. [0048]-para. [0061], a first set of data regarding performance of query execution may be gathered and used for planning and reporting, the system includes monitoring modules monitors a set of metrics for a query including time, complexity, object usage, data volume of a query, distribution, statistics, temporal information or etc.);
 training, by the processing system, a machine learning model in accordance with the first set of performance records (See para. [0068] and Figure 2, the system inputs the gathered first set of data regarding performance of query execution with the set of metrics to a model builder to train a query performance model 204), wherein the machine learning model that is trained in accordance with the first set of performance records is configured to predict a latency (See para. [0068] and para. [0069], para. [0080], para.[0083] and Figures 3A, 3B, the query model is trained by the gathered first set of data regarding performance of query execution using machine learning algorithms to predict query metrics based on the model builders’ input feature sets or metrics that were used to train, note the same query may result in multiple sub-queries , note in para. [0069] each sub-query have metrics relating its own attributes to latency [e.g. delay], resources or other metrics and etc.) for a designated time period, wherein the designated time a period comprises a predefined time block within one of : a day, a week, a month or a year (See para. [0040] and para. [0043], the system has policies which specify an amount of resources available that may be scheduled to execute queries within a given time period [e.g. month], for example, the policy may include a user-specified preference among sources including definitions of blackout periods, busy periods, low usage periods or etc. for a particular computing platform);  
 presenting, by the processing system, a user interface with a plurality of settings of the database system that are user-adjustable, wherein the plurality of settings is associated with at least a portion of the first set of performance records (See para. [0071], presenting suggestions indicate ways to improve performance includes latency, computation, resources, monetary cost of a query based on the query performance model ‘s gathered logged query data, the suggestions include tuning parameters to improve  one or more aspects of processing of the query); 
calculating, by the processing system, a first predicted latency of a query transaction at a designated time period via the machine learning model in accordance […] (see para. [0094], applying the query performance model to the attributes of the operation: data volume, computation type to calculate estimated performance including latency); and presenting, by the processing system, the first predicted latency via the user interface (See para. [0071] and para. [0079], presenting performance metrics including latency, computation resources, monetary cost along with suggestions to improve the performance).
Nawrocke does not explicitly disclose calculating a first predicted performance of a query transaction at a designated time period in accordance with a set of values of the plurality of settings through a user interface.
 Lee discloses calculating a first predicted performance of a query transaction at a designated time period in accordance with a set of values of the plurality of settings through a user interface (See para. [0308] and Figure 66, the system’s interface includes a number of control elements that can be used by users to change the values of one or more prediction related settings and to observe the calculated performance statistics in real time).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the interface of the Nawrocke system to obtain a plurality of settings through a user interface. Skilled artisan would have been motivated to obtain a plurality of settings through a user interface as taught by Lee in order to enable “what-if” explorations of various change to facilitate user to meet user’s particular objectives (See Lee, para. [0308]). In addition, both of the references (Lee and Nawrocke) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as training machine learning model. This close relation between both of the references highly suggests an expectation of success.
As to claim 19, Nawrocke discloses obtaining at least a first input via the user interface at least one of the plurality of settings to a selected value (See para. [0071], presenting suggestions indicate ways to improve performance includes latency, computation, resources, monetary cost of a query based on the query performance model ‘s gathered logged query data, the suggestions include tuning parameters to improve one or more aspects of processing of the query); and adjusting the at least one of the plurality of settings to the selected value in accordance with the at least the first input (See para. [0133], the user confirms the suggested transformation should be kept or repeated for subsequent queries).
Nawrocke does not explicitly disclose calculating a first predicted performance of a query transaction at a designated time period via the machine learning model in accordance with a set of values of the plurality of settings through a user interface.
 Lee discloses calculating a first predicted performance of a query transaction at a designated time period via the machine learning model in accordance with a set of values of the plurality of settings through a user interface (See para. [0308] and Figure 66, the system’s interface includes a number of control elements that can be used by users to change the values of one or more prediction related settings and to observe the calculated performance statistics in real time).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the interface of the Nawrocke system to obtain a plurality of settings through a user interface. Skilled artisan would have been motivated to obtain a plurality of settings through a user interface as taught by Lee in order to enable “what-if” explorations of various change to facilitate user to meet user’s particular objectives (See Lee, para. [0308]). In addition, both of the references (Lee and Nawrocke) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as training machine learning model. This close relation between both of the references highly suggests an expectation of success.
	As to claim 20, Nawrocke discloses wherein the machine learning model comprises a plurality of independent variables representing a plurality of performance metrics associated with the first set of performance records of the database system (See para. [0070], a set of attributes of a query representing one or more metrics of performance including latency, computing resource, monetary cost) and at least one dependent variable comprising the latency of the query transaction for the designated time period (See para. [0069] and para. [0070], at least a total latency variable), wherein the plurality of settings is associated with at least a portion of the plurality of independent variables (See para. [0071], presenting suggestions indicate ways to improve performance includes latency, computation, resources, monetary cost of a query based on the query performance model ‘s gathered logged query data, the suggestions include tuning parameters to improve one or more aspects of processing of the query).
Nawrocke does not explicitly disclose a selected number of independent variables of the machine learning model with the highest coefficient absolute values and that are associated with the plurality of settings that are user-adjustable. 
Lee discloses selected number of independent variables of the machine learning model with the highest coefficient absolute values and that are associated with the plurality of settings that are user-adjustable (See para. [0325] and [0332], the interactive graphical display enable users to select metrics they wish to view and/or modify including an absolute percentage error metric, an accuracy metric, an F1 score or etc.). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the interface of the Nawrocke system to select a plurality of settings through a user interface. Skilled artisan would have been motivated to select a plurality of settings through a user interface as taught by Lee in order to enable “what-if” explorations of various change to facilitate user to meet user’s particular objectives (See Lee, para. [0308]). In addition, both of the references (Lee and Nawrocke) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as training machine learning model. This close relation between both of the references highly suggests an expectation of success.
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nawrocke (US 2020/0356563 A1, effective filing date 05/08/2019) and in view of Lee (US 2015/0379429 A1) and further in view of Ghanta et al. (US 20200193313 A1), hereinafter Ghanta.
 As to claim 7, Naworcke discloses obtaining a second set of performance records of the database system; detecting that a difference of the second set of performance records from the first set of performance records (See para. [0112] and para. [0113], detecting measured performance of an individual query and comparing with an estimated performance of the combined alternative based on the query performance model inputted with the previous gathered query data).
Nawrocke does not explicitly disclose detecting that a deviation of the second set of performance records from the first set of performance records exceeds a threshold deviation; and retraining the machine learning model in accordance with the second set of performance records.
Ghanta discloses detecting that a deviation of the second set of performance records from the first set of performance records exceeds a threshold deviation; and retraining the machine learning model in accordance with the second set of performance records (See para. [0098], the action module correlates the comparison of the first and second sets of data sets to determine an indication of data deviation between the production data set and a training data set that is used to train a machine learning model for the first machine learning model and taking an action such as switching or retraining a machine learning model to correct for data deviation when there is data deviation or drift).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of the Nawrocke system to detect a deviation between the production data and the training data has occurred Skilled artisan would have been motivated to identify the presence of data drift or derivation in the production machine learning model and correct the data deviation for accurate and relevant results (See Ghanta, para. [0002] and para. [0098]). In addition, all of the references (Ghanta, Lee and Nawrocke) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as training machine learning model. This close relation between both of the references highly suggests an expectation of success.
6.	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nawrocke (US 2020/0356563 A1) and in view of Lee and further in view of Bingham et al. (US 2017/0257258 A1), hereinafter Bingham.
As to claim 13, Nawrocke discloses the machine learning model that is trained in accordance with the first set of performance records is configured to predict the query sub-operation delay at the server node of the database system (See para. [0068] and para. [0069], para. [0080], para.[0083] and Figures 3A, 3B, the query model is trained by the gathered first set of data regarding performance of query execution using machine learning algorithms to predict query metrics based on the model builders’ input feature sets or metrics that were used to train, note the same query may result in multiple sub-queries , note in para. [0069] each sub-query have metrics relating its own attributes to latency [e.g. delay], resources or other metrics and etc.)  for the designated time period (See para. [0040] and para. [0043], the system has policies which specify an amount of resources available that may be scheduled to execute queries within a given time period, for example, the policy may include a user-specified preference among sources including definitions of blackout periods, busy periods, low usage periods or etc. for a particular computing platform). 
Nawrocke does not explicitly disclose at least one input is further selecting a particular query sub-operation type.
Bingham discloses at least one input is further selecting a particular query sub-operation type (See para. [0233] and Figures 20A and 20B the user allow a selection type of performance measurement to be retrieved, each of the one or more performance measurements includes the performance measure of the selected type).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system of the Nawrocke system to include input for selecting a particular query type. Skilled artisan would have been motivated to allow users to specify a specific task and/or a task requirement to facilitate monitoring systems’ performance (See Bingham para. [0002]). In addition, all of the references (Bingham, Lee and Nawrocke) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing of log data and performance data obtained via an application programming interface. This close relation between both of the references highly suggests an expectation of success.
	As to claim 14, Nawrocke discloses wherein the training the machine learning model (See para. [0072] and Figure 3A, the query performance query model 324) in accordance with the first set of performance records (See para [0044], para. [0048]-para. [0061], a first set of data regarding performance of query execution may be gathered and used for planning and reporting, the system includes monitoring modules monitors a set of metrics for a query including time, complexity, object usage, data volume of a query, distribution, statistics, temporal information or etc.) utilizes time stamps (See para. [0072], each query logged with time of receipt) and a plurality of performance metrics associated with the first set of performance records as inputs (See para. [0074], each query logged with performance metrics such as one or more values such as latency, computing resources consumed, data volume), wherein for each performance record of the first set of performance records (See para. [0119] the performance metrics are stored in tables of a database, the data stored in the database are associated with computing platform, note in para. [0092], para. [0198], each computing platform has limited computational capacity, the capacity can limit by a human operator of a particular source or computing platform), the plurality of performance metrics includes: configuration setting values for a resource quota pool in which a query sub-operation executes (See para. [0092], para. [0198], the user can configure constraints specify cache capacity or other resource is allocated to a user, application, workflow, workspace), observed values associated with usage of the database system (See para. [0062], the metrics including usage data, for example, detecting consumption of bandwidth reaching a capacity of the connection), and a delay measurement (See para. [0068] and para. [0069], para. [0080], para.[0083] and Figures 3A, 3B, the query model is trained by the gathered first set of data regarding performance of query execution using machine learning algorithms to predict query metrics based on the model builders’ input feature sets or metrics that were used to train, note the same query may result in multiple sub-queries , note in para. [0069] each sub-query have metrics relating its own attributes to latency [e.g. delay], resources or other metrics and etc.).
As to claim 15, Nawrocke discloses wherein the selecting comprises selecting the set of values of the plurality of configuration settings (See para. [0071] selecting tuning parameters to improve performance including latency [e.g. delay], computation resources, monetary cost] of a query) for the particular query sub-operation type (See para. [0085], the system selects model 334a-344c to be candidate metrics since most closely to the actual metrics on the query or the sub-query operation) for the designated time period at the server node in accordance with the machine learning model (See para. [0040] and para. [0043], the system has policies which specify an amount of resources available [e.g. resource quota pool] that may be scheduled to execute queries within a given time period, for example, the policy may include a user-specified preference among sources including definitions of blackout periods, busy periods, low usage periods or etc. for a particular computing platform or a database system). 
As to claim 16, Nawrocke discloses obtaining an input to implement the set of values of the plurality of configuration settings for the particular query sub-operation type for the designated time period at the server node; and sending an instruction to the server node to implement the set of values of the plurality of configuration settings for the particular query sub-operation type for the designated time period (See para. [0071] and para. [0131] tuning parameters are obtained through the interface to improve an aspect of the performance including latency, computation resources, and monetary cost and sending the tuning parameters from the user to the system in response to suggestions that modify one or more aspects of processing of a query, note the system selects appropriate model 334a-344c to be candidate metrics since most closely to the actual metrics on the query or the sub-query operation and the suggestions and/or tuning parameters are collected with respect to the sub-query operation). 
As to claim 17, Nawrocke discloses establishing a new resource quota pool for the particular query sub-operation type, wherein the instruction to the server node comprises an instruction to the server node to activate the new resource quota pool and to implement the set of values of the plurality of configuration settings for the particular query sub-operation type for the designated time period via the new resource quota pool (See para. [0092] and para. [0189] and para. [0190], the tuning module can specific constraints specify cache capacity or other resource is allocated to a user, application, workflow, workspace or other division to which a query is assigned). 
Conclusion
7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153